DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19 were originally filed December 21, 2020.
	The amendment received March 17, 2021 amended claims 3-6, 8, 10, 13-16, 18, and 19 and added new claim 20.
	The amendment received June 15, 2022 cancelled claim 19.
	Claims 1-18 and 20 are currently pending and under consideration.
Election/Restrictions
	Upon further consideration, the restriction and species requirements are hereby withdrawn.
 Priority
	The present application is a 371 (National Stage) of PCT/EP2019/066060 filed June 18, 2019 which claims foreign priority to UK 1810327.5 filed June 22, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2022 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the boxes at pages 11 and 12 should be symbols.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: there are currently two Tables labeled Table 1.  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities: “an amino acid sequence selected from” should be changed since there is a single amino acid sequence in the claim (e.g. nothing to select from). Appropriate correction is required.

Claims 6-13 are objected to because of the following informalities: “selected from” should read “selected from the group consisting of”. In addition, it is redundant to have the SEQ ID NOs: twice in the claim (see claims 6, 9, and 10). Appropriate correction is required.

Claim 12 is objected to because of the following informalities: since Table 2 only refers to 11 SEQ ID NOs:, the SEQ ID NOs: should be included in the claim instead of referring to the Table (please note: Table 2 is also not currently present in the specification since both tables are labeled Table 1). Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP § 2173.05(s). Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “IL17” should read “IL-17” to be consistence with the rest of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.	 
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
	In the present instance, the specification discloses only limited examples that are not representative of the claimed genus of a “peptide ligand specific for IL-17”; nor do the claims recite sufficient structural features which are common to members of the genus sufficient to demonstrate possession of the genus. The instant claims only define a “backbone” (i.e. three residues selected form cysteine, Dap, N-AlkDap, or N-HAlkDap wherein at least one of the three residues must be Dap, N-AlkDap, or N-HAlkDap) for making two loops in a peptide and are silent with regard to the “peptide ligand specific for IL-17”. The claimed “peptide ligand specific for IL-17” is only defined by functional properties (e.g. “specific for IL-17”). The CAFC held that a functional definition is insufficient to adequately describe a product, therefore, an adequate written description not based on a functional definition is necessary.  
The Examiner further notes the present claims stated by Applicant are broader in scope that those that were held to be impermissible in Lilly because, unlike Lilly, Applicants’ claims encompass a vast number of “peptide ligands”. The scope of these claims include a vast number of sequences because the specification and claims do not place any limit on the number of components (e.g. length limit is only in present dependent claim 2), the type of components (e.g. residues and/or common core structure which is necessary to be specific for IL-17), or the manner in which the components are “specific for IL-17”. In addition, the “specific for IL-17” claim language further exacerbates this problem because the conditions under which the peptide ligand will specific for IL-17 are not specified. Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common structural attributes that can link together all of the claimed “peptide ligand specific for IL-17”.
While the general knowledge and level of skill in the art for making and screening peptides is high, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for the “peptide ligand specific for IL-17”. Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g. any known or unknown peptide ligand of any length and any sequence which is specific for IL-17 in any conditions), the limited examples in the specification (please refer to SEQ ID NOs: 1-7 and 11-18 and also SEQ ID NOs: 19-23 which comprise SEQ ID NOs: 2 and 4-7) is insufficient to teach the entire genus since a common core structure is not present and due to the vastness of the genus.
The specification discloses only limited examples that are not representative of the claimed genus of a “peptide ligand specific for IL-17”; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous “peptide ligands” that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide ligand. For example, it is unclear what Aii is referring too since it is not part of the variable sequence of claim 2 from which claim 3 depends.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 9, and 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide ligand. For example, it is unclear which SEQ ID NOs: are being referred to since more than one SEQ ID NO: is associated with a sequence (e.g. more than one SEQ ID NO: is present for A1 and A3-A6). In addition, the present specification does not refer to Table 2, but two tables are labeled Table 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is dependent on claim 6. Claim 7 refers to SEQ ID NO: 3 which is already claimed in claim 6. Claim 7 fails to add any other components to SEQ ID NO: 3, therefore, the recitation of SEQ ID NO: 3 in claim 7 fails to further limit the recitation of SEQ ID NO: 3 in claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. cysteine for making a loop, genus of cytotoxic drugs) for another (i.e. Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. making a loop, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Yang et al. U.S. Patent Application Publication 2015/0038434 published February 5, 2015; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Yang et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly the abstract; paragraphs 76, 97, 165, 177, 186, 197, 226, 237).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. cysteine for making a loop, genus of cytotoxic drugs) for another (i.e. Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. making a loop, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,685,890 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015. 
U.S. Patent No. 8,685,890 claim a peptide ligand linked to TBMB comprising two loops and a target.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. genus of peptide ligand, making a loop, genus of cytotoxic drugs) for another (i.e. subgenus of IL-17 specific peptide ligand, cysteine and Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. peptide ligand with specificity to IL-17, making a loop, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,778,844 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015. 
U.S. Patent No. 8,778,844 claim a peptide ligand linked to TBMB comprising two loops.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. genus of peptide ligand, making a loop, genus of cytotoxic drugs) for another (i.e. subgenus of IL-17 specific peptide ligand, cysteine and Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. peptide ligand with specificity to IL-17, making a loop, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Claims 1-5, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,518,081 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015. 
U.S. Patent No. 9,518,081 claim a peptide ligand linked to a molecular scaffold comprising two loops and three reactive groups that can be cysteine.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. genus of peptide ligand, genus of molecular scaffold, making a loop with cysteine, genus of cytotoxic drugs) for another (i.e. subgenus of IL-17 specific peptide ligand, species of TBMB, Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. peptide ligand with specificity to IL-17, specific molecular scaffold as a support, making a loop with Dap, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,670,482 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015. 
U.S. Patent No. 9,670,482 claim a peptide ligand linked to TBMB comprising two loops and three cysteines.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. genus of peptide ligand, making a loop with cysteine, genus of cytotoxic drugs) for another (i.e. subgenus of IL-17 specific peptide ligand, Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. peptide ligand with specificity to IL-17, making a loop, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,644,201 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015. 
U.S. Patent No. 9,644,201 claim a peptide ligand linked to TBMB comprising two loops and cysteines.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. genus of peptide ligand, making a loop with cysteine, genus of cytotoxic drugs) for another (i.e. subgenus of IL-17 specific peptide ligand, Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. peptide ligand with specificity to IL-17, making a loop, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/309,627 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012; Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013; and Heindl et al. U.S. Patent 2015/0232560 published August 20, 2015. 
Copending Application No. 17/309,627 claims a peptide ligand specific for IL-17 comprising a molecular scaffold, two loops, and three cysteines with excipients and functional groups including SEQ ID NOs: 1-3 (100% identity with present SEQ ID NOs: 1-3) and SEQ ID NOs: 56-59 (100% identity with present SEQ ID NOs: 4-7).
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
However, Heinis et al. do not teach Dap.
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
However, Heinis et al. do not teach MMAE.
	For present claim 17, Heindl et al. teach multispecific therapeutics comprising peptides including IL-17 ligands and MMAE (please refer to the entire specification particularly paragraphs 3, 52, 164, 591).
The claims would have been obvious because the substitution of one known element (i.e. genus of molecular scaffold, making a loop with cysteine, genus of cytotoxic drugs) for another (i.e. species of TBMB, Dap for making a loop, species of MMAE) would have yielded predictable results (i.e. utilizing TBMB as a scaffold, making a loop with Dap, utilizing MMAE in combination with an IL-17 ligand which is known in the art to be associated with cancer – references will be provided upon request) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-28 of copending Application No. 17/254,412 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012. 
Copending Application No. 17/254,412 claims a peptide ligand with cysteine, Dap, N-AlkDap, and/or N-HAlkDap to form loops with a molecular scaffold of TBMB, excipients, DM-1 and/or MMAE.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
The claims would have been obvious because the substitution of one known element (i.e. peptide ligand) for another (i.e. peptide ligand specific for IL-17) would have yielded predictable results (i.e. peptide ligand with specificity) to one of ordinary skill in the art at the time of the invention. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 16-31 of copending Application No. 16/472,242 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012. 
Copending Application No. 16/472,242 claims a peptide ligand with cysteine, Dap, N-AlkDap, and/or N-HAlkDap to form loops with a molecular scaffold of TBMB, excipients, DM-1 and/or MMAE.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
The claims would have been obvious because the substitution of one known element (i.e. peptide ligand) for another (i.e. peptide ligand specific for IL-17) would have yielded predictable results (i.e. peptide ligand with specificity) to one of ordinary skill in the art at the time of the invention. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 13-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-31 and 33-50 of copending Application No. 16/714,938 in view of Heinis et al. U.S. Patent Application Publication 2012/0101253 published April 26, 2012 and Amodeo et al. U.S. Patent Application Publication 2013/0079292 published March 28, 2013. 
Copending Application No. 16/714,938 claims a peptide ligand with cysteine to form loops with a molecular scaffold, excipients, DM-1 and/or MMAE.
For present claims 1-5, 13-16, 18, and 20, Heinis et al. teach peptide ligands specific for IL-17 linked to a molecular scaffold including TBMB comprising at least three cysteine residues and two loops wherein the intervening amino acid residues can be 6mers, excipients, and cytotoxic drugs (please refer to the entire specification particularly the abstract; paragraphs 1, 3-11, 16-18, 21-35, 50-71, 76-89, 104-117, 126, 173; Table 1 and 2).
For present claims 1-4, 13, 14, 18, and 20, Amodeo et al. teach cyclic peptides wherein Dap can be utilized instead of cysteine and excipients (please refer to the entire specification particularly paragraphs 16, 28, 29, 31, 59, 60, 98; Table 3).
The claims would have been obvious because the substitution of one known element (i.e. genus of molecular scaffold, making a loop with cysteine) for another (i.e. species of TBMB, Dap for making a loop) would have yielded predictable results (i.e. utilizing TBMB as a scaffold, making a loop with Dap) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making peptide loops with Dap) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
SEQ ID NOs: 1-7 are allowable over the prior art (please see the provisional Double Patenting rejection over copending Application No. 17/309,627). Please note: the full-length sequence with 100% identity is required for allowability. Applicants may find the following useful.
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658